    Case 4:20-cv-00101-MSD-LRL Document 1-2 Filed 07/02/20 Page 1 of 4 PageID# 6



                               COMMONWEALTH OF VIRGINIA




                                  WILLIAMSBURG/JAMES CITY COUNTY
                                              Civil Division
                                   5201 MONTICELLO AVENUE SUITE 6
                                        WILLIAMSBURG VA 23188
                                             (757) 564-2242

                                                 Summons


         To: SEAWORLD PARKS &ENTERTAINMENT                               Case No. g30CL20000965-00
             LLC, DB/A SEAWORLD PARKS, LLC
             CT CORPORATION
             REGISTERED AGENT
             4801 COX ROAD, SUITE 285
             GLEN ALLEN VA 23060

         The party upon whom this summons and the attached complaint are served is hereby notified
         that unless within 21 days after such service, response is made by filing in the clerk's office
         of this court a pleading in writing, in proper legal form, the allegations and charges may be
         taken as admitted and the court may enter an order, judgment, or decree against such party
         either by default or after hearing evidence.
         Appearance in person is not required by this summons.

         Done in the name of the Commonwealth of Virginia on,Monday, .Tune 01, 2020

         Clerk of Court: MONA A FOLEY


                                 by

    Instructions:



Hearing Official:




Attorney's name:
Case 4:20-cv-00101-MSD-LRL Document 1-2 Filed 07/02/20 Page 2 of 4 PageID# 7




   V[RGIN[A: IN THE CIRCUIT COURT OF JAMES CITY COUNTY/ WILLIAMSBURG

   SUSAN C. MONKS                                                                        Plaintiff,


   v.                                                     CASE NO. CL20-           U~~


   SEAWORLD PARKS & ENTERTAINMENT, LLC
   d/b/a SEAWORLD PARKS, LLC
   Serve: CT Corporation, Registered Agent
          4801 Cox Road, Suite 285
          Glen Allen, Virginia 23060

                                                                                      Defendant.

                                             COMPLAINT

          COMES NOW, the plaintiff, Susan Monks, by counsel, and for her Complaint against the

  defendant states the following:

          1.      Defendant SeaWorld Parks &Entertainment LLC d/b/a SeaWorld Parks, LLC is a

  foreign limited liability company organized under the laws of the State of Delaware with a principal

  place of business in Orlando, Florida.

          2.     Defendant SeaWorld Parks &Entertainment LLC d/b/a SeaWorld Parks, LLC owns,

  operates, and manages amusement parks in the United States including Busch Gardens Williamsburg

  in James City County, Virginia (hereinafter "The Premises").

         3.      On or about June 8, 2018, and at all times material hereto, defendant SeaWorld Pazks

  & Entertainment LLC d/b/a SeaWorld Parks, LLC owned, operated, and managed The Premises.

         4.      On or about June S, 2018, defendant SeaWorld Parks &Entertainment LLC d/b/a

  SeaWorld Parks, LLC operated and/or managed The Premises by its employees, agents, and servants

  acting at all times material hereto within the course and scope of their agency and/or employment.
Case 4:20-cv-00101-MSD-LRL Document 1-2 Filed 07/02/20 Page 3 of 4 PageID# 8




           5.      At all times relevant,. defendant was liable for the negligent acts of its employees,

   agents, and servants working on The Premises.

           6.      On or about June 8, 2018, plaintiff was on The Premises to partake of the rides,

   entertainment, and facilities therein and was then and there, and at all times material hereto, in the

   status of an invitee.

           7.      At that time and place, defendant, through its employees, agents, and servants as

   described in paragraph 4 herein, was pushing a dolly in or near the "France" section of The Premises,

   near the location where the plaintiff was walking.

          8.       At that time and place, defendant through its employees, agents, and servants struck

  the plaintiff with the dolly, causing plaintiff to fall to the ground.

          9.      At that time and place, it was the duty of the defendant through its employees,

  agents, and servants to have The Premises in a reasonably safe condition for plaintiffs use.

          10.    At that time and place, it was the duty of the defendant through its employees, agents,

  and servants to maintain control, of the dolly while on The Premises.

          11.     At that time and place, it was the duty of the defendant and its employees, agents,

  and servants to warn of any unsafe condition about which defendant knew or, by the use of ordinary

  care, should have known.

          12.     At that time and place, it was the duty of defendant and its employees, agents, and

  servants to refrain from creating dangerous and unsafe conditions so that persons walking on The

  Premises, including plaintiff, might do so with reasonable safety.

          l3.     The above described incident was directly and proximately caused by cazelessness,

  recklessness, and negligence in the operation and use of the dolly by the defendant.
Case 4:20-cv-00101-MSD-LRL Document 1-2 Filed 07/02/20 Page 4 of 4 PageID# 9




           14. -   Defendant and its employees, agents, and servants carelessly, negligently and

   recklessly caused plaintiff to fall on The Premises where members of the public, including plaintiff,

   could reasonably be expected to walk with safety.

           I5.     The dangerous and unsafe condition was created by, known by, or in the exercise of

   reasonable care, should have been known by, defendant and its employees, agents, and servants and

   the dangerous and unsafe condition was unknown to the plaintiff.

          16.      As a proximate result of the above-described incident, plaintiff was caused to suffer

  serious and permanent injuries; has suffered and will suffer in the future pain of body and mind; has

  incurred and will incur in the future medical and related expenses; and has been deprived of earnings.

         WHEREFORE, plaintiff demands judgment against defendant in the sum of TWO

  HUNDRED EIGHTY-FIVE THOUSAND DOLLARS ($285,000.00), plus pre-judgment and

  post judgment interest and costs.

        Trial by j ury is demanded.

                                              SUSAN E. MONKS



                                             B         ~j✓-`/~~-- /~~~~--~~ Tom=
                                                                                              .~~.1
                           - --   -   ----~~CourtneyA-.-~/a_n- -W-in.kle                 -_    _ _ _8
                                            VSB No. 31639
                                            Allen, Allen, Allen &Allen
                                            1804 Staples Iv1il1 Road
                                            Richmond, Virginia 23230
                                            (804) 359-9151
                                            (866) 874-0541 (facsimile)
                                            Courtney.VanWinkle@AllenandAl len.com
                                            Counselfor plaintiff
